Title: To James Madison from James Maury, 20 March 1812
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 20 March 1812
Mr Joy has desired me to forward the inclosed.
Wheat & Flour advanced very suddenly some days ago & the prevalent opinion is that prices are yet to be higher. I have not been able to do any thing satisfactory with the Tobaccoe you were so good as to consign me in 1810. It is all on hand. With high respect & esteem I have the honor to be your obliged friend & Servt
James Maury



Flour
70/ a 74/. ⅌ barrel

Wheat
17/6..18/6..70 ℔
 